Order entered January 15, 2014




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00692-CV

                       IN THE INTEREST OF N. L. T., A CHILD

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF04-10316-Z

                                   No. 05-13-00693-CV

                         IN THE INTEREST OF M.T., A CHILD

                    On Appeal from the 302nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF06-08087-U

                                        ORDER
       Appellant’s November 27, 2013 Unopposed Motion to Reopen Submission and for Leave

to Add Documents is GRANTED, and the supplemental clerk’s record submitted on December

10, 2013 is ORDERED filed as of that date.


                                                 /Linda Thomas/
                                                 LINDA THOMAS
                                                 CHIEF JUSTICE, RET.